DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .          

 Status of Claims 
Claims 1-13 & 17-23 are pending in this instant application per original claims filed on 08/20/2020 and followed by a preliminary amendment on 08/20/2020 by Applicant, wherein Claims 1, 18 and 22 are three/3 independent claims reciting data tag, contactless payment card and contactless payment card claims with Claims 2-13/ 17, 19-21 and 23 dependent on said three/3 independent claims respectively.  Said preliminary amendment of 08/20/2020 amended original Claims 2-13, cancelled Claims 14-16, and added New Claims 17-23.  Examiner notes that the instant application is a USC 371 entry of a PCT application from Great Britain.           
One/1 IDS has been filed by the Applicant so far on 09-04-2020 that has been considered and entered.            
This Office Action is a non-final rejection on merits in response to the preliminary amendment filed by the Applicant on 20 AUGUST 2020 for its original application of the same date that is titled:          “Security Measures in Relation to Data Tags and Contactless Cards”.             
Accordingly, amended Claims 1-13 & 17-23 are now being rejected herein.       

 Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):           
(b)  CONCLUSION  —   The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.            


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:      
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 & 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.  Examiner notes the following rejections ---      
Independent Claim 1, lines 5, 11 and 13 recite a limitation “the reader” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing said limitation to “the remote reader” getting its proper antecedent basis from line 3 recitation of “a remote reader”, or a similar modification of the Applicant’s own choice.                
Dependent Claims 9/10/11/12/13 recite a limitation “the reader” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claims.  Examiner suggests changing said limitation to “the remote reader” getting its proper antecedent basis from Claim 1, line 3 recitation of “a remote reader”, or a similar modification of the Applicant’s own choice.  
Independent Claim 1, line 9 recites a limitation “the interrogating field” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing said limitation to “the interrogating electromagnetic field” as has been recited in independent Claim 22, line 11, or a similar modification of the Applicant’s own choice.                
Claims 2-13/17, depending from independent Claim 1 directly or indirectly, are rejected because they have at least the same deficiencies/errors as described above, due to their dependency on independent Claim 1.            
Dependent Claim 7, line 2 recites a limitation of “the magnetic field component” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing said limitation to “a magnetic field component”, or a similar modification of the Applicant’s own choice.          
Dependent Claim 17, line 2 recites a limitation of “the magnetic field component” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing said limitation to “a magnetic field component”, or a similar modification of the Applicant’s own choice.          
Independent Claim 18, lines 5, 11 and 13 recite a limitation “the reader” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing said limitation to “the remote reader” getting its proper antecedent basis from line 3 recitation of “a remote reader”, or a similar modification of the Applicant’s own choice.                
Dependent Claim 19, line 3 recites a limitation “the reader” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claims.  Examiner suggests changing said limitation to “the remote reader” getting its proper antecedent basis from Claim 18, line 3 recitation of “a remote reader”, or a similar modification of the Applicant’s own choice.  
Independent Claim 18, line 9 recites a limitation “the interrogating field” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing said limitation to “the interrogating electromagnetic field” as has been recited in independent Claim 22, line 11, or a similar modification of the Applicant’s own choice.                   
Dependent Claims 19-21, depending from independent Claim 18 directly or indirectly, are rejected because they have at least the same deficiencies/errors as described above, due to their dependency on independent Claim 18.        
Independent Claim 22, lines 5, 13,14-15 and 17 recite a limitation “the reader” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing said limitation to “the remote reader” getting its proper antecedent basis from line 3 recitation of “a remote reader”, or a similar modification of the Applicant’s own choice.                
Dependent Claim 23, line 3 recites a limitation “the reader” that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claims.  Examiner suggests changing said limitation to “the remote reader” getting its proper antecedent basis from Claim 22, line 3 recitation of “a remote reader”, or a similar modification of the Applicant’s own choice.    
Appropriate correction is required.             

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.              


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-13 & 17-23 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               

(NOTE:  Latest ‘amendments to the claims’ (preliminary) filed by the Applicant on 08/20/2020 are shown as underlined additions, and all deletions may not be shown.)           


Exemplary Analysis for Rejection of Claims 1-13/17 

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2021/ 0045360 filed by Harvey et al. (hereinafter “Harvey”) in view of Pub. No. US 2013/ 0057392 filed by Bullock, Roddy M. (hereinafter “Bullock”), and further in view of Pub. No. US 2021/ 0088387 filed by Bonifas et al. (hereinafter “Bonifas”), and as described below for each claim/ limitation.                 

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

With respect to Claim 1, Harvey teaches ---   
1. (Original)   A data tag comprising:    
a memory for storing a data set,    
(see at least:   Harvey Abstract and Summary in paras [0005]-[0013]; & para [0051] about {“Beneficially, active tag 300 may be configured to sense biological functions of member 104 & to transmit sensed biometric data in tag beacon 333.  Transmitted respective member biometric data may be received by one or more of transceivers 120, 122, 124, and be relayed to social group supervisor 350.”}; & para [0056] about {“Tag 300 may incorporate GUGP data into tag beacon 333, so that supervisor 350 may determine the geospatial position of member 104, to which tag 300 is affixed. Non-limiting examples of a global navigation satellite system, suitable for use by tag 300 can include the NAVSTAR Global Positioning System (GPS); the GLONASS satellite system, the Galileo Navigation System, or the Beidou Navigation System.”}; & para [0074] about {“As depicted in FIG. 3, supervisor 350 may include an I/O channel 320 by which to receive from transceivers 120, 122, 124, as serial digital data representative of sensed tag beacons 333 and to send the data to CPU 322 to facilitate processing.  Supervisor 350 also may have secondary and storage memory 324, which may be used in conjunction with CPU 322 for data processing.  Coupled to CPU 322 and memory 324 may be spatial data classifier 371,  behavior classifier 373, inference engine 375, and a database function, such as trace record database 377, in which may be stored behavior information, behavior models, demographic information, biometric information, or other pertinent information.  Social group supervisor 350 manage trace record database 377 so that information pertaining to member 104, subgroup 112, 114, or group 102 may be collected, arranged, updated, and stored.  Such information may include predetermined attributes, empirical observations and determinations, and dynamic data, including sensed biometric data.”}; & para [0080] about {“Tag beacons 333 from related members 104 may contain information facilitating the process of correlating (S418) member 104 with a likely feature.  Tag beacons 333 typically include unique member identification, which may correspond to a data set for each member 104, and which may be assigned to a selected image feature in identifying (S420) member 104 of group 102.  Process actions (S412, S414, S416, and S418) may be repeated iteratively as data from tag beacons 333 are received from region 110, although one or more of these actions may be omitted from processing S410.”};  which together are the same as claimed limitations above)       


Harvey teaches ---        
(a contactless interface) for supplying data from the memory to (a remote reader), (the contactless interface) being configured to be interrogated through (an electromagnetic field) from the reader,   
(see at least:   Harvey ibidem and citations listed above; & para [0062] about {“Alone or in combination, sensed kinematic biometric data may provide empirical evidence of an inferred member state, and may be a direct indication of a member distress state.”}; & para [0065] about {“In response, supervisor 350 may be configured to determine a behavior from the respective processed data streams, alone or in combination with a spatial configuration or a spatial displacement; to infer a wellness state of a member, a subgroup, or a group from the determined behavior; and to provide a perceptible indication the inferred wellness state.”};  which together are the same as claimed limitations above)          

Harvey teaches as disclosed above, but it may not explicitly disclose about ‘a/the  contactless interface’, ‘a remote reader’ and ‘an electromagnetic field’.  However, Bullock teaches them explicitly.            
(see at least:   Bullock Abstract and Summary of the Invention in para [0007]; & paras [0016]-[0018] about {“[0016] FIG. 7 is a block diagram of a wireless sensor reader according to embodiments of the present invention. …… [0017] FIGS. 8A, 8B, and 8C are block diagrams of wireless sensor reader configurations according to embodiments of the present invention. ……   
[0018] FIG. 9 is a flowchart illustrating an operational sequence of RF addressable sensor read communications from the perspective of the wireless sensor reader according to an embodiment of the present invention.”}; & para [0090] about {“In another method for authentication, the present invention can utilize the system described in U.S. Pat. No. 7,450,010, issued Nov. 11, 2008 to Gravelle et al., and hereby incorporated by reference herein. The Gravelle method is a protocol for preserving the privacy of communications between an RFID reader (such as in a portable electronic device) and an RFID tag (such as the remotely coupled RF tag of the present invention). Two distinct actions are taken. …”}; & para [0092] about {“In an embodiment, the present invention can utilize the cryptographic techniques taught in U.S. Pat. No. 7,532,104, issued May 12, 2009 to Juels.  Such cryptographic techniques permit implementation in inexpensive radio frequency identification (RFID) tags or other RFID devices.  In an RFID system comprising one or more RFID devices (such as remote coupled RF tags) and at least on reader (such as a reader component of a portable electronic device) that communicates with the devices, a plurality of pseudonyms is associated with a given one of the RFID devices. …”}; & para [0104] about {“Network 100 includes a population of RF addressable sensors 102, one or more wireless addressable sensor readers (or, as above, interrogators) 140, & a communications network 180.”}; & paras [0107]-[0110] about {“[0107] Wireless sensor reader 140 includes logic to interrogate the population of RF addressable sensors 102 and logic to read sensor data and RFID tag data transmitted by the RF addressable sensors 110. In an embodiment, wireless sensor reader 140 also includes logic to process the received sensor data. Wireless sensor reader 140 can be any wireless device capable of communicating via an air interface protocol with the population of RF addressable sensors 102. In embodiments of the present invention, wireless sensor reader 140 could be a wireless phone, a personal digital assistant (PDA), a computer having wireless communications capabilities, or other type of mobile, handheld, and/or computing device. …… [0108] According to the present invention, signals 115 are exchanged between the wireless sensor reader 140 and the population of RF addressable sensors 102 according to one or more protocols. Signals 115 are wireless signals, such as radio frequency (RF) transmissions. In an embodiment of the present invention, reader 140 and the population of sensors 102 communicate via a single protocol for both RFID tag communications and sensor communications. …… [0109] In an embodiment of the present invention, signals 165 are exchanged between the wireless sensor reader 140 and the wireless communication network 170 according to one or more protocols.  Signals 165 are typically RF signals. As can be appreciated by a person skilled in the relevant art(s), the communications protocol used between reader 140 and wireless network 170 can be any wireless air interface protocol, such as used in IS-41 or GSM wireless communications networks, for example. …… [0110] In an alternate embodiment, wireless sensor reader 140 can also communicate to the data communications network 175 via interface 185.   Interface 185 is a wired interface. For example, when wireless sensor reader 140 is a computer having wireless capabilities, sensor reader 140 may access the Internet via interface 185 using TCP/IP.  As can be appreciated by a person skilled in the relevant art(s), the communications protocol used between reader 140 and data communications network 175 can be any data communications protocol.  ……”}; & para [0112] about {“In GPS based geolocation, location is determined using signals provided to wireless sensor readers 140 via geo-stationary satellites.  A limitation of GPS based geolocation is that signals are not available if the device is shielded (e.g., underground, in a building, etc.).  In non-GPS based geolocation, location is determined by triangulation based on transmission systems as reference points (e.g., mobile base stations) and time to signal calculations. In this manner, cell phone towers can geolocate wireless sensor readers 140 through calculations done by processor 190.  Similarly, wireless sensors readers 140 may be used as a basis to identify the precise location of individual sensors 110 by triangulation and synchronization of internal clocks.  Since either the location of cell phone towers and/or wireless sensor readers is usually known and can include GPS coordinates, precise geolocation of sensors can be achieved using either GPS, non-GPS or hybrid systems.”}; & para [0119] about {“Because of this flexible architecture, various types of sensor elements can be implemented in RF addressable sensor 210.  An RF addressable sensor 210 may include only one type of sensor element or may include a combination of different types of sensor elements.  Examples of sensor elements include: …… optical sensor elements that detect the presence (or absence) of light; pressure sensor elements that detect various types of mechanical pressures; tamper sensor elements that detect efforts to destroy or remove the sensor from affixed items; electromagnetic field sensor elements, radiation sensor elements; and biochemical sensor elements.  However, this list is not exhaustive.  RF addressable sensor 210 may include other types of sensor elements or combinations thereof, as would be apparent to persons skilled in the relevant art(s).”}; & para [0125] about {“If a hazard is detected, sufficient power is present at the sensor level to send a "wake up" signal to a nearby reader.  The reader then geolocates itself and the sensor and relays the information to a remote processor 190.  Cross validation of sensor events may then be achieved by activating and reading other sensors in the same geographical area.”}; & para [0140] about {“RF Power and Communications Interface 230 includes a communications module 232 and a power generation module 236.  Communications module 232 is coupled to antennas 206 to provide bi-direction communication with a wireless RF addressable sensor reader. In an alternate embodiment, communication module 232 provides bi-directional communication with a conventional RFID reader in addition to the wireless RF addressable sensor reader.  In an embodiment, power generation module 236 provides integrated circuit 222 with an operational voltage based on the RF energy transmitted by wireless sensor reader 140 and received by the corresponding RF addressable sensor 110. ……”}; & para [0142] about {“Example embodiments for wireless sensor reader 140 are described in this section. FIG. 7 is a block diagram of a wireless sensor reader 340 according to example embodiments of the present invention. Wireless sensor reader 340 includes a network communications module 342, a controller 344, a user interface 346, and an RF addressable sensor logic module 350. ……”}; & para [0143] about {“User interface 346 can provide a mechanism for the user of the wireless sensor reader 340 to access and interact with sensor information and/or initiate a read of one or more sensors 110.  User interface 346 may include a display and/or keypad for entering data (e.g., the numerical keypad of a wireless phone).  In an alternate embodiment, user interface 346 includes a standalone button for initiating sensor reads and/or processing.  In addition, the wireless sensor reader 340 includes a display for displaying data obtained from RF addressable sensors 110.  In an embodiment, the wireless sensor reader 340 also includes an alarm for indicating when certain thresholds are reached or certain conditions are detected by an RF addressable sensor.”}; & para [0145] about {“Network communications module 342 includes one or more transmitters and receivers for communicating with the data communications  network 175 and/or wireless communications network 170.  In an embodiment of the present invention, wireless sensor reader 340 communicates with wireless network 170 via network antenna 348.  Accordingly, network communications module 342 includes a wireless interface coupled to the antenna 348.  In an alternate embodiment of the present invention, wireless sensor reader 340 communicates with a publicly accessible data communications network 175 via a wired connection.  In this embodiment, network communications module 342 includes a wired network interface.  If both types of communications are supported, network communications module 342 will include both a wireless interface and a wired interface.”}; & para [0171] about {“In step 562, the wireless sensor reader 140/340 determines whether the additional processing is to be performed locally or remotely.  If processing can be performed locally, operation proceeds to step 568.  If processing is to be performed remotely, operation proceeds to step 564. …”};  & para [0187] about {“In each embodiment herein, upon non-receipt of a return signal, or non-receipt of a predetermined return signal and/or data from an RF tag, RF addressable sensor, or other remote coupled device, the portable electronic device or wireless sensor reader can be partially or completely disabled.”}; & reader 32 in paras [0061] & [0071];  which together are the same as claimed limitations above to include ‘a/the  contactless interface’, ‘a remote reader’ and ‘an electromagnetic field’)           

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Harvey with teachings of Bullock.  The motivation to combine these references would be to ascertain the presence, the identity, and the physical state of every social group member when the constituent members of a social group may become distressed by the advance of, and proximity to, social group stewards and other human handlers (see para [0004] of Harvey), and to provide a product, system, or method for ensuring a higher degree of device protection against loss or theft (see para [0006] of Bullock).        


Harvey and Bullock teach ---         
(a plurality of sensors which are spatially separated) and which are configured to sense the interrogating electromagnetic field,   and         
(see at least:   Harvey ibidem and citations listed above)          
(see at least:   Bullock ibidem and citations listed above)      

Harvey and Bullock teach as disclosed above, but they may not explicitly disclose about ‘a plurality of sensors which are spatially separated’.  However, Bonifas teaches them explicitly.            
(see at least:    Bonifas Abstract and Summary in paras [0003]-[0007]; & para [0042] about {“In some embodiments, the wireless sensing system includes multiple sensors that are spatially separated and receives sensing signals from these sensors.”}; & para [0073] about {“In some embodiments, the wireless sensing device 100B can include two or more sensors spatially separated to measure physical properties at different parts of the object.  The sensor data can be used to, for example, increase accuracy of measurement results, measure flow rate, detect anomalies in the object, or evaluate other properties of the object.”}; & para [0096] about {“The first thermal spreader 330 and the second thermal spreader 350 are thermally isolated.  The sensing circuits 360, 362, and 364 are spatially separated.  The sensing circuits (340, 360, 362, and 364) can include one or more components of transceiver, control circuit, thermal source, energy harvesting device, energy storage device, and sensor.  In one embodiment, the sensing circuit 340 provides a reference sensing signal, while the sensing circuits 360, 362, and 364 are in thermal contact with the object of interest and provides sensing signals indicating temperatures of various parts of the object.  In some cases, the sensing circuits 360, 362, and 364 can be placed at any desired location or arbitrary location on a surface or in three-dimensional space.”};  which together are the same as claimed limitations above to include ‘a plurality of sensors which are spatially separated’)          
Examiner notes that Bonifas reference teaches about other claimed limitations also, for example but not limited to ‘a wireless interface’ and ‘an electromagnetic field’, etc.        

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Harvey and Bullock with the teachings of Bonifas.  The motivation to combine these references would be to ascertain the presence, the identity, and the physical state of every social group member when the constituent members of a social group may become distressed by the advance of, and proximity to, social group stewards and other human handlers (see para [0004] of Harvey), and to provide a product, system, or method for ensuring a higher degree of device protection against loss or theft (see para [0006] of Bullock), and to provide wireless sensing devices and systems that have excitation components (see para [0002] of Bonifas).        


Harvey, Bullock and Bonifas teach ---         
a processing device configured to receive outputs from the sensors representative of the interrogating field and to enable supply of data from the data set through the contactless interface if variability of the sensed outputs is sufficient to indicate that the reader and the data tag are in close proximity, and to disable supply of data from the data set through the contactless interface if variability of the sensed outputs is not sufficient to indicate that the reader and the data tag are in close proximity.      
(see at least:   Harvey ibidem and citations listed above; & para [0045] about {“Also, such behaviors include a temporal component, because they may occur at identifiable intervals and may evolve in an identifiable temporal sequence.  Accordingly, supervisor 350 may be configured to process spatial distribution information received over an observation interval in tag beacons 333 from respective tags 300 of group and subgroups members, in this example, members 172, 174, 176, and 178. Supervisor 350 can evaluate received temporal-spatial data, and identify a breeding behavioral model as corresponding to sensed displacements of subgroup 112 members 172, 174, 176, and 178, during the observation interval.”}; & para [0057] about {“It may be desirable to couple tag 300 to a portion of member 104 in a location that may be both convenient for attachment and proximate to at least one biometric source.  In FIG. 3, tag 300 is attached to ear 333 of member 104, and generally proximate to an arterial blood vessel 310.  Other locations and biometric data sources may be used, of course.  Sensed biometric data corresponding to member 104 may be transmitted by active tag 300 to supervisor 350, for example using a suitable wireless network system.”}; & para [0062] about {“Alone or in combination, sensed kinematic biometric data may provide empirical evidence of an inferred member state, and may be a direct indication of a member distress state.”}; & para [0064] about {“A thermal state may be sensed by a miniature thermocouple or other thermal sensing device, sensitive to biological temperature variations proximate to a coupling site of tag 300.”}; & para [0067] about {“For example, trace record 377 may be configured to collect and maintain selected data regarding an individual member 104 from conception to production or destruction, thereby providing an evidentiary chain which may assist in identifying disease sources, member wellness, or misappropriation corresponding to the respective member lifespan.”}; & para [0073] about {“Group cluster configuration, generally at 204, can provide spatial distribution & configuration about group 102, with respect to a physical observation region, such as region 110 (as symbolically represented by region icon 250), with respect to a virtual observation region, such as effective group boundary 145 (as symbolically represented by boundary icon 252), or with respect to both. Other geospatial information may be represented in image 200.  In addition, image 200 may contain member grouping data, including representation of subgroup 112,114.”}; & para [0083] about {“The outcome of the modeling process may influenced by characteristics of the corresponding data vector, by constraining forces, by adaptive characteristics, and by boundary conditions. Successive iterations of a discrete element modeling process may provide insight into expected discrete element transformation and movement.”};  which together are the same as claimed limitations above)           
(see at least:   Bullock ibidem and citations listed above; & para [0030] about {“In an embodi-ment, the portable electronic device can be in limited dependent operable communication, such that upon breaking of the coupling with the remote device, the portable electronic device is disabled except to operate with predetermined approved functions, such as a telephone; that is, the device can access no data from memory and no access can be made to stored data such as email data.  In this mode, the device can be used as a telephone, but no sensitive data stored on the device can be accessed, & no functions such as electronic wallet functions can be utilized.”}; & para [0033] about {“When interrogator 18 receives data signal 22, portable electronic device 11 can operate normally for all functions. However, if portable electronic device 11 and coupled RF tag 16 become separated by a distance beyond which either radio waves 22 or data signal 22 can be detected, then portable electronic device 11 can become either completely or partially disabled.”}; & para [0047] about {“The beam-powered RFID tag is often referred to as a passive device because it derives the energy needed for its operation from the radio frequency energy beamed at it.  The tag rectifies the field and changes the reflective characteristics of the tag itself, creating a change in reflectivity that is seen at the interrogator.  A battery-powered semi-passive RFID tag operates in a similar fashion, modulating its RF cross-section in order to change its reflectivity that is seen at the interrogator to develop a communication link. Here, the battery is the only source of the tag's operational power. Finally, in the active RFID tag, both the tag and reader have transceivers to communicate and are powered by a battery.”}; & para [0130] about {“In an embodiment of the present invention, sensor interface 250 optionally includes one or more thermistors 254.  Thermistor 254 is a device that has an electrical resistance that varies predictably with temperature.  Thermistor 254 provides a correlation point for data obtained from a sensor element.  Because temperature is a generally known variable, including a thermistor in RF addressable sensor 210 allows the sensor 210 to use temperature as a basis for comparison or allows a sensor element output value to be adjusted based on temperature.  This adjustment can occur internally or externally at the wireless sensor reader 140, end user device 182, and/or network sensor processor 190.”}; & para [0135] about {“In an embodiment, a wireless device such as a phone is modified to include RFID-sensor tag reader functionality, as described herein.  In an embodiment, when a sensor 110 having data table 258 is activated by wireless sensor reader 140, the sensor 110 identifies itself (e.g., by providing its identification number) and can provide the cell phone reader with the necessary information for analyzing the sensor output.”}; & para [0136] about {“In another embodiment, hybrid systems can be provided whereby only a basic sensor analysis protocol can be downloaded into the cell phones and the sensor data processing is done remotely.  This situation is particularly applicable where complex multi-variate analyses of sensor data are required.”}; & [0174] about {“In step 568, sensor data processing logic 355 processes the received sensor data. If sensor data is not received, or data received is not the sufficient for continued user authentication, the wireless sensor reader can be partially or completely disabled.”}; & para [0187] about {“In each embodiment herein, upon non-receipt of a return signal, or non-receipt of a predetermined return signal and/or data from an RF tag, RF addressable sensor, or other remote coupled device, the portable electronic device or wireless sensor reader can be partially or completely disabled.”};  which together are the same as claimed limitations above)          
(see at least:   Bonifas ibidem and citations listed above; & para [0098] about {“In one embodiment, the first and second circuits (440 and 445) provide the sensor data of differential or spatial phenomena, where the spatial distribution of the sensors can be controlled via the configuration of the RFID tag 400.”}; & para [0105] about {“In some embodiments, the first and second sensing circuits (540 and 560) provide sensing signals in response to the sensor data of differential or spatial phenomena, where the spatial distribution of the sensors can be controlled via the configuration the wireless sensing device 500.”}; & para [0107] about {“In some embodiments, the excitation device can be regulated by power modulation from the energy harvesting device 630 or an intentional radiation source.  In some cases, the wireless sensing device 620 is a radio frequency (RF) sensing device and the reader 618 is an RF reader.  In some implementations, the RF reader can alter the duty cycle and/or amplitude of its electromagnetic field output to selectively change the amount of power applied to the wireless sensing device 620.  As another example, the mobile device 610 may provide a light source to the wireless sensing device 620. In such example, a mobile device LED can alter the duty cycle or amplitude of light output directed to the wireless sensing device 620. Such modulation can be done based on sensing information or power information or both communicated back to the reader 618 or mobile device 610.”}; & para [0112] about {“Sensor network processor 190 includes a geo-location processor 192 and a sensor data processor 194.  Sensor network processor 190 may be a stand-alone system or may be distributed across multiple systems.  Geolocation processor 192 includes logic to receive data from one or more RF addressable sensors 110 and to perform GPS and/or non-GPS geolocation of the RF addressable sensors 110 based on the received data and/or signals.  In GPS based geolocation, location is determined using signals provided to wireless sensor readers 140 via geo-stationary satellites.”}; & para [0142] about {“The thermal source within each integrated circuit was controlled by modulation of the reader magnetic field by placing the sensing device 1100 in proximity to the reader with the reader magnetic field disabled and the integrated circuits 1120, 1122 primarily suspended in air, and then enabling the reader magnetic field at zero time in FIG. 12 & querying a first temperature from each integrated circuit 1120, 1122. ……”};  which together are the same as claimed limitations above)         




Dependent Claims 2-7, 9-13 and 17 are rejected under 35 USC 103 as unpatentable over Harvey in view of Bullock and Bonifas as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.             

With respect to Claim 2, Harvey, Bullock and Bonifas teach ---          
2. (Currently Amended) The [[A]] data tag as claimed in claim 1 which is a contactless card.  
(see at least:   Harvey ibidem and citations listed above)        
(see at least:   Bullock ibidem and citations listed above; & para [0045] about {“Although other remote coupled devices, such as powered radio transceivers, are contemplated for use as the remote coupled device, an advantage of RFID systems and RF tags is the small size of the non-contact, non-line-of-sight capability of the technology.  RF tags can be thin enough to keep on a card in one's wallet or attached to clothing, and small enough to be embedded in dentures are swallowed in a capsule, but they can be read through a variety of substances such as snow, fog, ice, paint, dirt, clothing and other visually and environmentally challenging conditions where other remote devices, such as bar codes or other optically-read technologies, would be useless.  RF tags can also be read at remarkable speeds, in some cases responding in less than one hundred milliseconds.”};  which together are the same as claimed limitations above)          
(see at least:   Bonifas ibidem and citations listed above)         



With respect to Claim 3, Harvey, Bullock and Bonifas teach ---          
3. (Currently Amended) The [[A]] data tag as claimed in claim 2 which is a payment card.  
(see at least:   Harvey ibidem and citations listed above)        
(see at least:   Bullock ibidem and citations listed above; & para [0048] about {“The range of communication for RF tags varies according to the transmission power of the interrogator 18 and the RF tag 16. Battery-powered tags operating at 2,450 MHz can be limited to less than ten meters in range.  However, devices with sufficient power can reach in excess of 100 meters in range, depending on the frequency and environmental characteristics.  RF tags of the present invention can be chosen as desired; for general use a range of ten meters can be sufficient, as most people never intentionally go more than ten meters from their portable electronic devices, especially when the devices contain valuable information or functionality, such as the ability to start one's car or make point-of-sale credit card purchase.  However, for some uses, an RF tag in one's car, for example, with a range of 100 meters, may suffice for every day uninterrupted operation.”};  which together are same as claimed limitations above)          
(see at least:   Bonifas ibidem and citations listed above)         



With respect to Claim 4, Harvey, Bullock and Bonifas teach ---          
4. (Currently Amended) The [[A]] data tag as claimed in claim 2, wherein two- dimensional area of the card.   
(see at least:   Harvey ibidem and citations listed above)        
(see at least:   Bullock ibidem and citations listed above; & para [0045] about {“Although other remote coupled devices, such as powered radio transceivers, are contemplated for use as the remote coupled device, an advantage of RFID systems and RF tags is the small size of the non-contact, non-line-of-sight capability of the technology.  RF tags can be thin enough to keep on a card in one's wallet ……”}; & para [0048] about {“RF tags of the present invention can be chosen as desired; for general use a range of ten meters can be sufficient, … such as the ability to start one's car or make point-of-sale credit card purchase.”};  which together are the same as claimed limitations above)        
(see at least:   Bonifas ibidem and citations listed above)         



With respect to Claim 5, Harvey, Bullock and Bonifas teach ---          
5. (Currently Amended) The [[A]] data tag as claimed in 1, wherein the sensors are arranged in a grid pattern.  
(see at least:   Harvey ibidem and citations listed above; & para [0077] about {“In certain embodiments, group spatial distribution may be characterized using simple bit map analysis techniques, well-known in the art of image analysis.  For example, region 110 may be modeled as a bitmap field, with a rectangular grid having generally evenly-spaced horizontal and vertical lines intersecting at predetermined Cartesian positions.  Each point of intersection, or region proximate to such intersection, may be assigned a predetermined value.”};  which together are the same as claimed limitations above)         
(see at least:   Bullock ibidem and citations listed above; & para [0047] about {“A battery-powered semi-passive RFID tag operates in a similar fashion, modulating its RF cross-section in order to change its reflectivity that is seen at the interrogator to develop a communication link.”}; & para [0125] about {“The reader then geolocates itself and the sensor and relays the information to a remote processor 190.  Cross validation of sensor events may then be achieved by activating and reading other sensors in the same geographical area.”}; & para [0127] about {“Reference elements allow for the cross validation of sensor data and establish baselines.  This is important for chemical measurements, for biological sensors, & for any sensor situation where there are two or more variables and at least one of the variables is dependent or proportional to the other.”};  which together are the same as claimed limitations above)       
(see at least:   Bonifas ibidem and citations listed above; & para [0042] about {“In some embodiments, the wireless sensing system includes multiple sensors that are spatially separated and receives sensing signals from these sensors.  In some cases of such embodiments, the wireless sensing system can establish an array or a map of sensing signals and thereby evaluate physical properties of a material or object at various parts corresponding to sensor positions.”}; & para [0076] about {“Thermal insulation is also provided by geometry, for example by the ratio of separation distance between regions to the cross-sectional area of the span between regions; a larger temperature difference is required to transfer a given amount of heat when that ratio is larger.”}; & para [0132] about {“The reference data can be an analytical function, a look-up table, a matrix, a constant, or a combination thereof.”}; & para [0252] about {“The method of any one of Embodiment C20 to Embodiment C23, wherein the reference data comprises at least one of an analytical function, a look-up table, a matrix, and a constant.”};  which together are the same as claimed limitations above)          



With respect to Claim 6, Harvey, Bullock and Bonifas teach ---          
6. (Currently Amended) The [[A]] data tag as claimed in 4, wherein the sensors are directional.  
(see at least:   Harvey ibidem and citations listed above; & para [0052] about {“Similar to operation of a passive tag system, a location of active tag beacon 333 may be determined by transceivers 120, 122, 124 using well-known radio beacon triangulation or interrogation-response locating technique.  However, an active tag 300 may be configured to use tag beacon 333 to communicate with a wireless network system, of which social group supervisor 350 may be a constituent element.  Such communication may include bidirectional communication between tag 300 and supervisor 350, thereby facilitating there-between activation, data transfer, updating, and interrogation-response communications.”}; & para [0073] about {“In addition, a respective displacement vector may be determined indicating the distance and direction traveled by group member 104 during the observation period.  In the aggregate, sensed tag beacons 333 from each member 104, subgroup 112, 114, and group 102 may form identifiable spatial distributions, indicative of a group behavior from which wellness state inferences may be drawn.”}; & para [0079] about {“FIG. 4 illustrates example image processing methods by which member 104, and group 102 may be identified from a sensed spatial data stream corresponding to group tag cluster 202, which may contain spatiotemporal data, biometric data, or both.  It may be desirable to analyze spatial data corresponding to group tag cluster 202, so that individual members 104 and subgroups 112, 114, may be discerned.  Once identified, data vectors corresponding to each uniquely identified and spatially located member 104 of group 102 may be generated for behavior analysis and wellness state inference. FIG. 4 is described within the context of FIGS. 1-3.”}; & paras [0083] & [0086]-[0087] for vector/s; & para [0088] about {“Other dynamical data which may be used in M(i) includes, without limitation, sensed biometric data.  In an iterative form, a member vector may take the form M(i,j) in which (i) data elements represented in (j) observations.  In the aggregate, group 102 can be represented by group matrix G(j) = M.sub.k(i,j), which may represent k group member vectors M(i) during (j) observations.  It may be advantageous to form member vector M(i), at least in part, with data stored in trace record 377. Member vector M(i) data may correspond uniquely to member 104, or correspond generally to group 102, or to subgroup 112, 114.  As a result, spatial-behavior mapping (S450) using an empirical discrete element method may produce sufficiently accurate determinations (S455) of a behavior of member 104, subgroup 112, 114, or group 102, such that an appropriate inference about a wellness state of member 104, subgroup 112, 114, or group 102 may be made.”};  which together are the same as claimed limitations above)         
(see at least:   Bullock ibidem and citations listed above; & para [0149] about {“Geolocation processor 353 is optional, and when present, includes algorithms to perform GPS based geolocation and/or non-GPS based geolocation. In an embodiment, sensor reader 340 serves as a geolocation beacon for RFID-sensors in synchrony with other readers. In an embodiment, the antenna serves as a means for directional geolocation of RFID sensors.”};  & paras [0105] & [0140] for bi-directional communication with a RFID reader;  which together are the same as claimed limitations above)         
(see at least:   Bonifas ibidem and citations listed above; & para [0067] about {“An electro-acoustic transducer can be a loudspeaker or other acoustic source, or a microphone or other acoustic detector.  Electromagnetic and/or electroacoustic transducers can be combined into a single element that is capable of bidirectional transduction from electrical signals to electro-magnetic or acoustic energy, & from electromagnetic or acoustic energy to electrical signals.”}; & para [0107] about {“In some cases, various parameters of measured impedance such as resonance frequency, resonance quality factor, and maximum value of the impedance magnitude can be used to infer the amount of power being transferred into the wireless sensing device 620; this inference could be important due to variables such as coupling between reader and circuit based on geometry, alignment, and relative orientation, and on changes of the resonance parameters due to environmental factors.”};  which together are the same as claimed limitations above)         



With respect to Claim 7, Harvey, Bullock and Bonifas teach ---          
7. (Currently Amended) The [[A]] data tag as claimed in 1, wherein the sensors are sensitive to the magnetic field component of the interrogating electromagnetic field.  
(see at least:   Harvey ibidem and citations listed above; & para [0060] about {“Social animal vocalizations may be characterized and modeled, and such models may be stored, for example, in memory of supervisor 350, such that when a mechanical signal representative of a pre-determined vocalization is received; the represented vocalization can be identified and a behavioral state corresponding to the source member may be ascertained.  In the case of distressed member 190, a vocalization characteristic of fear, calf locating, companion seeking, or a perception of predation may be emitted in response to predator 175.  The vocalization can be sensed by a displacement state sensor, such as accelerometer sensor 330, a wave motion sensor 334, or an acoustic sensor 336, transformed into a corresponding electromagnetic signal, and transmitted by active tag 300.  Other sensed vocalizations also may be detected and transmitted to supervisor 350.”};  which together are the same as claimed limitations above)                
(see at least:   Bullock ibidem and citations listed above to include para [0119])       
(see at least:   Bonifas ibidem and citations listed above; & para [0053] about {“For example, the thermal source 150 can be a resistor electronically connected to a source of current, or indirectly such as a metallic or magnetic material coupled to a changing magnetic field to produce electrical current by magnetic induction.”};  & para [0060] about {“For example, depending on the configuration of its electronics, antennas, and frequency ranges of operation, an RF reader can produce a near-field electrical or magnetic field that stores energy for coupling into one or more target devices, or it can produce a far-field radiation pattern of traveling electromagnetic waves, or a combination thereof.  In some cases, the magnetic field may couple to the antenna 135 and the energy harvesting device 140 to induce an electrical current in the wireless sensing device from the magnetic field.”}; & para [0080] about {“The embodiments illustrated in FIGS. 1B and 1C having two or more sensors, may have a number of benefits, such as tag size reduction, simplification of manufacturing, multiple sensing circuits having access to the same power/magnetic field levels or a predefined ratio power/magnetic field levels, construction of one device having multiple sensors enabling differential sensing architecture and/or enabling spatial mapping/sensing.”}; & paras [0069], [0081], [0088], [0091] & [0137] for magnetic field; & para [0142] about {“The thermal source within each integrated circuit was controlled by modulation of the reader magnetic field by placing the sensing device 1100 in proximity to the reader with the reader magnetic field disabled and the integrated circuits 1120, 1122 primarily suspended in air, and then enabling the reader magnetic field at zero time in FIG. 12 and querying a first temperature from each integrated circuit 1120, 1122.  The reader magnetic field remained enabled while data were periodically obtained by addressing one of the integrated circuits with the reader, with the first temperature subtracted to produce the relative temperature shown in FIG. 12. Data gathered as reported by alternately addressing the other integrated circuit were similar.”};  which together are the same as claimed limitations above)            



With respect to Claim 9, Harvey, Bullock and Bonifas teach ---          
9. (Currently Amended) The [[A]] data tag as claimed in 1, wherein the processing device is configured to compare outputs from the plurality of sensors and to establish variability between the sensors as a basis for determination of proximity of the data tag to the reader.  
(see at least:   Harvey ibidem and citations listed above)        
(see at least:   Bullock ibidem and citations listed above to include paras [0127] & [0130]; & para [0125] about {“An example of an application is a homeland security network with sensors that are dispersed by airplane over certain areas together with low cost readers.  If a hazard is detected, sufficient power is present at the sensor level to send a "wake up" signal to a nearby reader.  The reader then geolocates itself and the sensor and relays the information to a remote processor 190.  Cross validation of sensor events may then be achieved by activating and reading other sensors in the same geographical area.”}; & para [0164] about {“In step 544, the wireless sensor reader 140/340 receives the sensor data from the RF addressable sensor 110. Sensor data can include data confirming the proximity (i.e., the presence of) a sensor, sensor element output data, sensor table data, reference data, and/or other data.”};  which together are the same as claimed limitations above)           
(see at least:   Bonifas ibidem and citations listed above; & para [0066] for sensor 160 and sensor signals; & para [0069] about {“In some implementations, the RF components, which include components of the transceiver 130 and/or control circuit 120, may be configured to contain a tunable or switchable capacitance to produce the at least two values of capacitance (i.e., the first capacitance, the second capacitance), or may contain circuitry for controlling an external variable capacitance, or may contain circuitry to allow one or more external capacitance elements to be switched in or out of the circuit.”}; & para [0070]-[0071] for sensors 160B and 165B; & para [0106] for sensor 650 and about {“As another example, the wireless sensing device 620 is a wearable electronic device that will be in close proximity with human skin when it is worn.   A reader 618 is connected to or integrated with the mobile device 610, which is configured to interrogate the wireless sensing device and receive the data signal.  The processor (not illustrated in FIG. 6A) in the mobile device 610 is electronically coupled to the reader.  The processor is configured to determine the thermal property of the object based on the data signal.”}; & para [0107] about {“Alternatively, such modulation can be done based on measurements of the impedance by an RF reader.  In some cases, various parameters of measured impedance such as resonance frequency, resonance quality factor, and maximum value of the impedance magnitude can be used to infer the amount of power being transferred into the wireless sensing device 620; this inference could be important due to variables such as coupling between reader and circuit based on geometry, alignment, and relative orientation, and on changes of the resonance parameters due to environmental factors.”}; & para [0142] about {“The thermal source within each integrated circuit was controlled by modulation of the reader magnetic field by placing the sensing device 1100 in proximity to the reader with the reader magnetic field disabled and the integrated circuits 1120, 1122 primarily suspended in air, and then enabling the reader magnetic field at zero time in FIG. 12 and querying a first temperature from each integrated circuit 1120, 1122.  The reader magnetic field remained enabled while data were periodically obtained by addressing one of the integrated circuits with the reader, with the first temperature subtracted to produce the relative temperature shown in FIG. 12.  Data gathered as reported by alternately addressing the other integrated circuit were similar.”};  which together are the same as claimed limitations above)          



With respect to Claim 10, Harvey, Bullock and Bonifas teach ---          
10. (Currently Amended) The [[A]] data tag as claimed in 1, wherein the processing device is configured to monitor variation of sensor outputs over time as a basis for determination of proximity of the data tag to the reader.  
(see at least:   Harvey ibidem and citations listed above)        
(see at least:   Bullock ibidem and citations listed above to include those for Claim 9)       
(see at least:   Bonifas ibidem and citations listed above to include those for Claim 9)         



With respect to Claim 11, Harvey, Bullock and Bonifas teach ---          
11. (Currently Amended) The [[A]] data tag as claimed in 1, wherein the processing device is configured to enable supply of data if distance from the data tag to the reader is determined to be 10cm or less.  
(see at least:   Harvey ibidem and citations listed above)        
(see at least:   Bullock ibidem and citations listed above; & para [0032] about {“The interrogator 18 can emit radio signals 20 in a range from one inch to one hundred feet or more, depending upon its power output and the radio frequency used.  When a coupled RF tag 16 is within range of the electromagnetic radio waves 20, the tag detects the signal 20 and is activated.  Data encoded in the coupled RF tag 16 can then be transmitted by a modulated data signal 22 through an antenna 24 to the interrogator 18 for subsequent processing.”}; & para [0099] about {“Such paper or plastic strips having disposed thereon an RFID tag can be mass produced on rolls, such that a user can simply remove one each day, week, month, or other suitable time period, for wearing.  The rolls can be formed from a strip of paper or plastic in which RFID tags are joined, such as by printing or adhesive, in predetermined intervals, including intervals of from about 2 inches to 24 inches, or from about 3 inches to about 18 inches, or from about 4 inches to about 12 inches, or from about 5 inches to about 10 inches, or any other range within any of the above ranges.  Likewise, the strip can have perforations, or other lines of weakness to facilitate easy removal of one length which can include at least one RFID tag.  In an embodiment, an RFID tag is disposed near, for example, within about 0.25 inches to about 5 inches, or from about 0.5 inches to about 3 inches, or from about 0.5 to about 1.5 inches from one of the lines of weakness.”};  which together are the same as claimed limitations above)         
(see at least:   Bonifas ibidem and citations listed above)         



With respect to Claim 12, Harvey, Bullock and Bonifas teach ---          
12. (Currently Amended) The [[A]] data tag as claimed in 1, wherein the processing device is configured to enable supply of data if distance from the data tag to the reader is determined to be 1cm or less.  
(see at least:   Harvey ibidem and citations listed above)        
(see at least:   Bullock ibidem and citations listed above to include those for Claim 11)       
(see at least:   Bonifas ibidem and citations listed above)         



With respect to Claim 13, Harvey, Bullock and Bonifas teach ---          
13. (Currently Amended) The [[A]] data tag as claimed in 1, wherein the processing device is configured to enable supply of data if distance from the data tag to the reader is determined to be 2mm or less.
(see at least:   Harvey ibidem and citations listed above)        
(see at least:   Bullock ibidem and citations listed above to include those for Claim 11)       
(see at least:   Bonifas ibidem and citations listed above)         



With respect to Claim 17, Harvey, Bullock and Bonifas teach ---          
17. (New) The data tag as claimed in claim 1, wherein the sensors are responsive to the magnetic field component of the interrogating electromagnetic field.                
(see at least:   Harvey ibidem and citations listed above)        
(see at least:   Bullock ibidem and citations listed above to include para [0119])       
(see at least:   Bonifas ibidem and citations listed above; & para [0058] about {“An optical temperature sensor includes an optical transducer that receives electromagnetic radiation from objects out of thermal equilibrium with their environment, where the transducer temperature changes as it absorbs and emits radiation, for example, bolometers, microbolometers, pyroelectric detectors, or the like.  These sensors combine optical and electrical aspects, where incident and reflected radiation is measured and converted to an electrical response when the transducer is heated or cooled by the radiation.”}; & para [0071] about {“The first excitation device 150B and the second excitation device 155B can include one or more of thermal excitation device, light excitation device, sound excitation device, vibrator, voltage source, current source, electromagnet, or the like.  An excitation device can generate an excitation signal and/or excitation signals during a period of time.  The excitation signal can include, for example, a light signal, a voltage signal, a vibration signal, a sound signal, heating or cooling signal, an electromagnetic signal, a current signal, or the like.  The excitation devices (150B, 155B) can initiate an excitation signal to change a condition, and the sensor (160B, 165B) can sense the physical characteristics of the object that varies in response to the changed condition and then determine one or more physical characteristics of the object.  As one example illustrated in FIG. 1A, the excitation device can be a thermal source in thermal contact with the object, and the sensor is selected to measure temperature changes of the object.  As another example, the excitation device can be a vibration motor in contact with the object, and the sensor can be an accelerometer.”};  which together are the same as claimed limitations above)      




Dependent Claim 8 is are rejected under 35 USC 103 as unpatentable over Harvey in view of Bullock and Bonifas as applied to the rejection of Claims 1-7, 9-13 and 17 above, and further in view of US Patent No. 7978065 issued to Schnitz et al. (hereinafter “Schnitz”), and as described below for each claim/ limitation.        

With respect to Claim 8, Harvey, Bullock and Bonifas teach ---          
8. (Currently Amended) The [[A]] data tag as claimed in 1, wherein the sensors are (Hall-effect sensors).  
(see at least:   Harvey ibidem and citations listed above)        
(see at least:   Bullock ibidem and citations listed above)       
(see at least:   Bonifas ibidem and citations listed above)         

Harvey, Bullock and Bonifas teach as disclosed above, but they may not explicitly disclose about ‘Hall-effect sensors’.  However, Schnitz teaches them explicitly.            
(see at least:    Schnitz Abstract and Summary in C1,~L50 to C3,~L22; & C2,~L38-43 about {“According to one implementation, the device includes a Hall-effect sensor in communication with the microcontroller, and a magnet. The baseplate member further includes a recess for receiving the magnet.  The microcontroller senses a presence of the magnet via the Hall-effect sensor to turn the device on.”}; & C7,~L8-22 about {“Additionally, to preserve the integral, sealed characteristic of the master control unit 14, a Hall-effect sensor 70 is included for functioning as an on/off switch.  As will be discussed below, a housing of the master control unit 14 is provided with a recess for receiving a magnet 72. When placed in the recess, the magnet 72 is aligned with the Hall-effect sensor 70, which is located on the inside of the housing.  When the magnet 72 is not in the recess, only the Hall-effect sensor and the microcontroller 60 are running, and the microcontroller is running is a super-low power mode.  When the magnet 72 is placed in the recess, typically at installation of the master control unit 14 at a customer site, the micro-controller 60 senses the presence of the magnet 72 via the Hall-effect sensor 70, and the micro-controller 60 turns the other components of the electronics module 52 "on" for operation.”};  & Claim 4;  which together are the same as claimed limitations above to include ‘Hall-effect sensors’)         

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Harvey, Bullock and Bonifas with the teachings of Schnitz.  The motivation to combine these references would be to ascertain the presence, the identity, and the physical state of every social group member when the constituent members of a social group may become distressed by the advance of, and proximity to, social group stewards and other human handlers (see para [0004] of Harvey), and to provide a product, system, or method for ensuring a higher degree of device protection against loss or theft (see para [0006] of Bullock), and to provide wireless sensing devices and systems that have excitation components (see para [0002] of Bonifas), and to provide an improved system and device for tracking mobile assets (see C1,~L48-49).          




With respect to newly added Claims 18-21, the limitations of these payment card claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of data tag Claims 1-13/17 as described above using cited references of Harvey, Bullock, Bonifas and Schnitz, because the limitations of payment card Claims 18-21 are commensurate in scope to limitations, and thus duplicates, of the above rejected data tag Claims 1-13/17 as described above.            


With respect to newly added Claims 22-23, the limitations of these payment card claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of data tag Claims 1-13/17 as described above using cited references of Harvey, Bullock, Bonifas and Schnitz, because the limitations of payment card Claims 22-23 are commensurate in scope to limitations, and thus duplicates, of the above rejected data tag Claims 1-13/17 as described above.            

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please Note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.         

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.            

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.             

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.             

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691